Citation Nr: 1216395	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO. 06-33 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for asthma, with allergic rhinitis and sinusitis.

2. Entitlement to an initial, compensable evaluation for right eye chorioretinal scar, residual of toxoplasmosis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran served on active duty from October 1997 to August 2005.        

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. The RO, in pertinent part, granted service connection for asthma (with a 10 percent disability rating), service connection for allergic rhinitis with sinusitis (rated as noncompensable) and service connection for right eye chorioretinal scar, residual of toxoplasmosis (rated as noncompensable).  This matter was subsequently transferred to the RO and Insurance Center in Philadelphia, Pennsylvania.

In an August 2006 RO decision, the Waco RO combined the separately rated disabilities of asthma and allergic rhinitis and sinusitis. The RO assigned a 10 percent rating for the combined disability, which it characterized as asthma, with allergic rhinitis and sinusitis. 

The Veteran previously requested a Board videoconference hearing in this matter,           but did not appear on the scheduled hearing date in June 2010. As the Veteran       has not offered a good cause justification for nonappearance or requested to reschedule the hearing, her hearing request is deemed withdrawn. 38 C.F.R. § 20. 704(e). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial disability rating in excess of 10 percent for her service-connected asthma, with allergic rhinitis and sinusitis. She further contends that her right eye chorioretinal scar, residual of toxoplasmosis, warrants an initial, compensable disability rating.

This case was previously remanded by the Board in July 2010. In that remand, the Board noted that the July 2009 VA sinus examination appeared to show that rather than a single respiratory disability of asthma, with allergic rhinitis and sinusitis, separate compensable manifestations of her respiratory problems might warrant separate ratings. 

The Board remanded the claim and directed that the RO/AMC obtain a VA examination to indicate all the present symptoms and manifestations attributable to the Veteran's service-connected asthma, rhinitis and sinusitis, and to consider whether separate ratings were in order to adequately compensate the Veteran for separate and distinct manifestations of her respiratory problems.  

The development directed by the Board in its last remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Although Veteran received VA respiratory examinations in November 2010 and December 2011, neither VA examiner addressed the question of whether, in addition to manifestations of asthma, there were any distinct symptoms and manifestations attributable to the Veteran's rhinitis and sinusitis. Indeed, in the November 2010 VA examination report, that VA examiner noted that the issues of rhinitis and sinusitis would be evaluated by an ear, nose and throat (ENT) specialist. A VA examination by an ENT addressing those issues is not associated with the claims file and the record is unclear as to whether the RO/AMC ever obtained or requested such an examination following the Board remand. 

As such, a VA ENT examination is necessary to determine what symptoms and manifestations are attributable to the Veteran's rhinitis and sinusitis. Additionally, the new VA examiner should also identify the type of medication used by the Veteran to treat her service-connected asthma, with allergic rhinitis and sinusitis. The RO/AMC should also clarify whether an ENT VA examination was provided following the Board remand.  If so, the RO/AMC should associate that examination report with the claims file.

The Board also directed the RO/AMC to obtain a VA examination for the Veteran's right eye chorioretinal scar, residual of toxoplasmosis. At that time, the Board pointed out that (effective December 10, 2008) VA revised the schedular rating criteria for the evaluation of eye disorders. See 73 Fed. Reg. 66,543 (Nov. 10, 2008) (codified at 38 C.F.R. § 4.79). Under the version of Diagnostic Code 6011 in effect prior to December 10, 2008, retinal scars, whether unilateral or bilateral, may be assigned a single 10 percent evaluation for localized scars, atrophy, or irregularities of, centrally located, with irregular, duplicated enlarged or diminished image. Effective December 18, 2008, Diagnostic Code 6011 added that, alternatively, the disability should be evaluated based on visual impairment due to retinal scars, atrophy, or irregularities, if this would result in a higher evaluation. The Board also noted that the disability should be evaluated under both the former and revised criteria, though the revised criteria may not be applied at any point prior to the effective date of the change. See 38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003).

The Veteran received a new VA optometry examination in November 2010. The November 2010 VA examiner found the Veteran to have chorioretinal scars of the right eye secondary to toxoplasmosis. She also noted that the Veteran was to return to optometry for a Goldman visual field to determine if he had any loss of peripheral vision. The results of the Goldman visual field examination are not associated with the claims file.  The findings of the November 2010 VA examination are also unclear as to the specific manifestations of the retinal scars. A new VA examination is thus necessary to provide a complete picture of severity of the Veteran's right eye chorioretinal scar, residual of toxoplasmosis.

The Board also notes that the last VA medical records associated with the claims file were from June 2008 and that the record indicates that the Veteran receives continuing treatment from VA. VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Any VA medical records not already associated with the claims file should be obtained for review.


Accordingly, these claims are REMANDED for the following actions:

1. The RO/AMC should request and obtain copies of any pertinent records of VA medical treatment not already associated with the claims file, including records from June 2008 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2. The RO/AMC should clarify whether it provided the Veteran with a VA ENT examination following the July 2010 Board remand. If such an examination was provided, a copy of that examination report should be associated with the claims file. 

3. After any unassociated records are associated with the claims file, the RO/AMC should schedule the Veteran for a VA ENT examination to determine the current extent and severity of his sinusitis and rhinitis, including determinations of the symptoms and manifestations attributable to each disability.  The examiner should indicate whether sinusitis and rhinitis result in distinctly separate disability other than that caused by asthma.  

A. The examiner's findings should specifically include a determination of the symptoms and manifestations attributable to sinusitis., including:

1.  whether sinusitis is manifested by incapacitating episodes requiring prolonged antibiotic treatment (and if so how many episodes per year); and 	

2. whether sinusitis is manifested by non-incapacitating episodes manifested by headaches, pain, and purulent discharge or crusting (and if so how many episodes per year)

 b) The examiner's findings should specifically include a determination of the symptoms and manifestations attributable to rhinitis, including:

1.  whether polyps are present, or 

2.  whether there is a greater than 50 percent obstruction of the nasal passage bilaterally or complete obstruction on one side.

c) The examiner's findings should specifically include a determination of what medications the Veteran is using to treat her sinusitis, rhinitis and/or asthma, including whether she uses inhalational or oral bronchodilator therapy (and if so how often), inhalational anti-inflammatory medication, systemic (oral or parenteral) corticosteroids (and if so how often) or immuno-suppressive medications.

A clear rationale for all opinions should be provided, along with a discussion of the facts and medical principles. The Veteran's claims file and a copy of this remand must be made available to the examiner for review in connection with the examination.

3. The RO/AMC should schedule the Veteran for a VA ophthalmologic examination. The VA examiner should indicate all present symptoms and manifestations attributable to the Veteran's service-connected chorioretinal scar.

The examiner's findings should specifically include:

a) a determination of whether the Veteran's service-connected scar is centrally located and results in an irregular, duplicated, enlarged or diminished image; and 

b) a determination of whether the Veteran has any other visual impairment due to her service-connected scar and the nature and extent that impairment.

A clear rationale for all opinions should be provided, along with a discussion of the facts and medical principles. The Veteran's claims file and a copy of this remand must be made available to the examiner for review in connection with the examination.

4.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. 

The RO/AMC should specifically consider whether separate and/or higher ratings are in order to adequately compensate the Veteran for any separate and distinct manifestation of her respiratory problems currently characterized as asthma, with allergic rhinitis and sinusitis.

If any benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice. However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

[Continued on Following Page.]

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


